October 1 5,       201 5


Vivian Long, Court Clerk
Seventh Court of Appeals
                                                                          ~ ~ l tE5 IT\\          ~
                                                                                       23 201
RE :    ReP 1 Y to State ' s Re s p on s e o f Man dam us petit · 0 n            OCT
        C0 A Ca s e No : 0 7 -1 5 - 0 0 1 3 9 - CR a n d 0 7 -1 5 - 0 0 2 9 3 -s~~NTH COURT OF f:KEALS
        T r . Ct . Ca s e No : D-1 - DC-1 2 - 9 0 4 0 5 6                         VIVIAN LONG, Ct.

Ms.    Long and staff,

        Enclosed is my reply to the State's response of my mandamus

petition,      and its supporting documents.                    Please file these docum-

ents, bring it to the attention of the Court,                           and set this cause

of action before the presiding judge(s)                        for ruling.

        Upon filing,        plsase provide me a date-stamped copy.                         Thank

You for your assistance and prompt response to this important matter.



Respgctfully,


~~
Donald Aekins,         pro se #1820499
Connally Unit
899 FM 632
Kenedy, Texas          7 811 9




cc: file, Travis Cnty Dist Atty
Enclosures
*Special Note - the only copy of Exhibit 1 was sent with the
                 7th C.O.A. package.
                       COA CASE NO. 07-15-00293-CR
                                                          IE     ~ [L LE rRl
                                   IN THE

                              COURT OF APPEALS
                                                          tr    OCT 23 2015         ~
                                                           SEVENTH COURT Of APPEt'ILS
                                                               VIVIAN LONG, CLERK
                        SEVENTH DISTRICT OF TEXAS

                               AMARILLO, TEXAS

IN RE                                 §
                                      §
DONALD AEKINS                         §                   RELATOR


                        REPLY TO STATE'S RESPONSE
               OF RELATOR'S PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW, Donald Aekins, relator pro se and files his reply

to the State's response to his petition for writ of mandamus,             in

accordance with Tex.R.App.P.       52.5.

        The State submitted their response on August 17,     2015.

Aekins was never provided a copy of their response until October

15, 2015;     courtesy of the Seventh Court of Appeals.

1.   On July 22,    2015,   Aekins filed a petition for writ of man-

damus seeking relief against Judge Brenda Kennedy of the 403rd

District Court for,     failure to rule or set for hearing Aekins'

pending motions:
        a)   Motion to Supplement Appellant Record
        b)   Motion for Free Appellate Record; and
        c)   Motion for Appointment of Counsel on Appeal.

2.   The Court requested the State include whether the Court has

jurisdiction to address Aekins' mandamus petition.        Within this

argument, Aekins contends that:
     a)  due to the trial court's failure to rule on these motions;
     b)  the dependency of his DNA appeal on these motions; and
     c)  the fact that theA Texas Supreme Court has already assign-
     ed the Court to th~DN~ppeal, Aekins accordingly filed this
     mandamus petition ~ith the Court.



                                 Page 1 of 3
3.     The State alleges that,                Aekins has          not filed with               the petition

a certificate or             sworn documents material to his claim for relief.

Whereinfact,          Aekins will show that a                "Certificate of Service"                    in

accords with Tex.R.App.P.                   9.5(d),(e),       an       "Inmate Unsworn Declar-

ation"    in accords with Tex.Civil                   Practices          & Remedies Code 132.001
-    132.003,    and a       cover-letter requesting                   a ruling were filed with

each motion.           See    (mandamus appendices                -    1 (b), 2(b), 3(b));          (Clerk 1 s

and    Appellate       Record).        Thus,    Aekins did fulfill                      the   requirements

of Tex.R.App.P.             52.7(a)(1)       which state          in part;             "Relator must file

with    the petition a certified or sworn copy of every document . . . ".

Aekins certificates accompanying his motions and petition are much

the    same as       the    "Certificates of Service''                  the State used in its

Response;       which also is without a                "Sworn Declaration".

4.     The State also claims that,                   Aekins       failed          to    show that he made

a demand for          performance and that the trial court refused such a

request.        Aekins has met these prerequisites of entitlement.

See    (mandamus       petition,       pg 4-6);       see    In re       Aekins          (COA No.    03-15-

00004-CV,       Opinion pg 3);          see    also    (Exhibit 1             -    letter requesting

ruling);        In    Aranda v Dist Clerk the                Court held,                "Failure to rule

is refusal.".              Id 207 S.W.3d 785          (TxCrApp).


*Special Note          -    Aekins can not be faulted                   for       the    Travis County

District Clerk's             failure    to    provide him with a date-stamped copy

of the filed          documents;       as    requested in each action's cover-letter.


      SUBMITTED and SUBSCRIBED on                   this    the       u;1h day          of October 2015.

Respectfully submitted

C@~.~
                                             Page    2 of 3
                                 DECLARATION
           "I, Donald Aekins, TDCJ #1820499, presently incarcerated
     in the Texas Department of Criminal Justice Correctional Inst-
     itutions Division at the Connally Unit in Karnes County, Texas,
     declare under penalty of perjury under Chapter 132 of the Texas
     Civil Practices and Remedies Code and 28 U.S.C. § 1746, that
     the facts stated in this Reply to State's Response are true
     and correct and that I placed this document in the prison
     mailbox on this date."
          11   Executed on this the   ~day      of                        2 01 5.     II




                                                C£l~o.~~1:.tv
                                                Donald Aekins -# 1820499




                         CERTIFICATE OF SERVICE

     I certify that on this the       \..~day   of       e-~t.RJ\...   2 01 5 ,   I

served the following parties with a true and correct copy of this

Reply to state's Response by U.S. Mail through the prison mailbox

in a postage paid package to the addresses written below:

     Seventh Court of Appeals
     P.O. Box 9540
     Amarillo, Texas  79105-9540
        Attn:  Vivian Long, Court Clerk

     Travis County District Attorney
     P.O. Box 1748
     Austin, Texas  78767
        Attn: Rosa Theofanis, Asst. Dist.       Atty.


                                            Cf0enoDcl ~m>v
                                                Donald Aekins ~0499




                                                     \




                                 Page 3 of 3
--   ------------------
;i
j-    r-..




I
 I
          .
 ,

..   \1

~